Citation Nr: 0120445	
Decision Date: 08/09/01    Archive Date: 08/14/01

DOCKET NO.  94-27 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran entered active service in January 1941 and was 
discharged in January 1944.

In a July 1975 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) initially denied 
entitlement to service connection for a psychiatric disorder.  
The veteran was notified of that decision and did not appeal, 
and the July 1975 decision is final.  38 U.S.C. § 4005(c) 
(1970); 38 C.F.R. § 19.153 (1975).

The veteran again claimed entitlement to service connection 
for a psychiatric disorder on numerous occasions.  His claims 
were repeatedly denied, including by the Board of Veterans' 
Appeals (Board) in January 1980, June 1982, and June 1987.  
The veteran was notified of those decisions, and they are 
final.  38 U.S.C. § 4004(b) (1982).  The veteran subsequently 
submitted an additional claim for service connection for a 
psychiatric disorder, and in a December 1992 rating decision 
the RO determined that new and material evidence had not been 
submitted to reopen the previously denied claim.  The veteran 
perfected an appeal of the December 1992 decision.

The veteran's appeal was previously before the Board in 
February 1997, at which time the Board remanded the case to 
the RO for additional development.  That development has been 
completed to the extend possible, and the case has been 
returned to the Board.

Following receipt of the claims file at the Board, the 
veteran submitted additional evidence in support of his 
appeal.  His representative has waived consideration of that 
evidence by the RO in the first instance.  38 C.F.R. 
§ 20.1304 (2000).



FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and obtained all relevant evidence in 
order to assist him in substantiating his claim for VA 
compensation benefits.

2.  In a June 1987 decision the Board denied entitlement to 
service connection for a psychiatric disorder, and that 
decision is final.

3.  The evidence submitted subsequent to the June 1987 
decision is new, in that the evidence is not cumulative and 
redundant of the evidence considered by the Board, and the 
evidence is material, in that it bears directly and 
substantially on the issue of whether the veteran's 
psychiatric disorder was incurred in service.

4.  The psychiatric symptoms documented during service were 
due to a constitutional or developmental defect, which is not 
subject to service connection.

5.  The post-service medical evidence attributing an acquired 
psychiatric disorder to a significant head injury in service 
is based on a history that is rejected as not credible.  

6.  The preponderance of the credible and probative evidence 
indicates that an acquired psychiatric disorder, which was 
initially documented many years following the veteran's 
separation from service, is not shown to be related to an in-
service disease or injury.


CONCLUSIONS OF LAW

1.  The June 1987 decision in which the Board denied 
entitlement to service connection for a psychiatric disorder 
is final, new and material evidence has been submitted, and 
the claim is reopened.  38 U.S.C. § 4004(b) (1982), 
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.156 (2000).

2.  A psychiatric disorder was not incurred in or aggravated 
by active service, nor can an organic disease of the nervous 
system or a psychosis be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 1991), as amended 
by The Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-2099 (2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In March 1946 the service department certified that the 
veteran had enlisted in the National Guard in October 1940, 
entered active duty in January 1941, been separated in 
January 1944, and been given a "blue" or other than honorable 
discharge.  He was separated from service because he was 
inept and lacked adaptability for military service.  On 
separation from service he held the rank of private.  
Evidence of record at that time also showed that he had had a 
lengthy period of unauthorized absence. 

In an April 1946 administrative decision the RO determined 
that the character of the veteran's discharge from service 
precluded eligibility for benefits under the laws 
administered by VA.  The RO found that because his other than 
honorable discharge was due to willful and persistent 
misconduct, it constituted a dishonorable discharge.

The veteran originally claimed entitlement to VA non-service 
connected pension benefits in April 1971.  His claimed 
disabilities at that time included "nerves."  The RO denied 
that claim because the character of his discharge from active 
duty precluded eligibility for VA benefits.  He submitted a 
notice of disagreement with that decision, in which he 
asserted that service connection should be granted for his 
nervous disorder because he had been hospitalized for the 
treatment of a psychiatric disorder prior to his separation 
from service.

The RO requested the veteran's service medical records from 
the National Personnel Records Center in December 1971, and 
received the records in January 1972.  His entrance 
examination report indicates that no defects were noted when 
he entered active duty in January 1941.  He was hospitalized 
at Camp Edwards, Massachusetts, for the treatment of acute 
catarrhal nasopharyngitis from March 10-13, 1941, and was 
then discharged to duty.  A marriage certificate in the 
record shows that he was married in Boston, Massachusetts, on 
September [redacted], 1941.   

The service medical records have no further entry until 
November 1943, when the veteran was hospitalized for 
psychiatric evaluation at Fort Campbell, Kentucky.  He had 
been apprehended by the military police after having been 
absent without leave (AWOL) since 1941.  He was brought to 
the hospital by litter, but the records do not further 
document the events preceding the hospitalization.  The 
veteran stated that approximately three years earlier, while 
stationed at a camp in Massachusetts, he left and went home.  
At home, he married and had two children, worked at odd jobs, 
lived off his acquaintances, and did fairly well until the 
military police appeared at his home and took him into 
custody.  In regard to his previous history, he reported 
always having had temper tantrums and nightmares, that he had 
been expelled from school in the seventh grade but could not 
remember why, and that he had been arrested about 10 times, 
although he could not remember the specific offenses.  He had 
served nine months in jail for robbery, which he denied 
having done; another sentence of six months for an unknown 
offense; and most of the other charges were related to 
gambling.  

On admission to the hospital the veteran complained of 
headaches, but denied any other symptoms, prior illnesses, or 
operations.  He stated that he thought he had been 
hospitalized for an injury once as a child, but denied any 
other injuries and hospitalizations.  His general appearance 
at that time was dull, apathetic, and uncooperative.  He 
reported that he had worked intermittently painting and had 
gambled and associated with what he referred to as bad 
company, who gave him financial support.  He also reported 
drinking excessively, becoming drunk more than once a week, 
and using marijuana for a long time, up until he was taken 
into custody by the military police two months previously.  
He reported that he sometimes heard voices speaking to him 
and that he had visions when sleeping and awake.  The 
treating psychiatrist noted that the veteran gave a long 
history of maladjustment. 

The veteran underwent a physical examination during the 
hospitalization, which included a complete neurological 
evaluation.  The neurological evaluation showed the nervous 
system to be intact, with normal reflexes, muscle strength 
and dexterity, sensation, gait, and autonomic response.  A 
psychological evaluation report, signed by a 2nd Lieutenant 
in the Medical Service Corps, notes that the veteran was 
functioning intellectually at the level of an individual six 
years, three months of age, with an intelligence quotient 
(IQ) of 41, that he probably could have done better on the 
testing but failed to try, and that he seemed psychotic.   

Following a conference the veteran's treatment providers 
determined that his symptoms were consistent with a 
constitutional psychopathic state that existed prior to 
entering service and had not been aggravated by service.  The 
traits that supported that assessment included the appearance 
of neurotic traits as a child, being expelled from school, 
being arrested 10 times and serving two jail sentences, and 
using marijuana for a long period of time.  He also 
demonstrated the inability to make an occupational 
adjustment, had vague hallucinatory experiences, had been 
AWOL for three years, and experienced a deterioration in 
mental functioning, as shown by his developmental age and 
I.Q, which could be due to the long-term use of marijuana.  
They recommended that he be referred administratively for a 
Section VIII hearing and separation.

The Board for the Correction of Military Records revised the 
character of the veteran's discharge to "under honorable 
conditions," based primarily on a change in regulations 
pertaining to "Section VIII" separations, and he again 
claimed entitlement to compensation and pension benefits in 
July 1975.  He based his claim on having been treated for all 
of his claimed disorders during service.

In support of his claim he submitted a September 1975 report 
from Rob S. Abernethy, M.D., in which Dr. Abernethy stated 
that he had treated the veteran for the previous two years 
for chronic anxiety and depression.
The RO provided the veteran a VA examination in December 
1975, during which he reported having been hospitalized for a 
nervous condition while in service following a suicide 
attempt.  He also reported having received treatment from Dr. 
Clayman, who was then deceased, until 1974 and from Dr. 
Abernethy since 1972.  On general physical examination, the 
veteran's head was normal and no scars or other relevant skin 
abnormalities were noted.  On a special psychiatric 
examination the veteran reported that in 1943, during 
service, he was hospitalized following a suicide attempt.  
The examiner noted that the veteran had little if any 
semblance of vocational adjustment since he left service in 
1944.  Following psychiatric examination the diagnosis was 
anxiety reaction with depressive features with schizophrenic 
underpinnings.  Neither the psychiatric nor the general 
medical examination report contains any reference to head 
trauma during service.  

In a January 1976 rating decision the RO determined that the 
veteran was permanently and totally disabled for non-service 
connected pension purposes, based on the psychiatric 
diagnosis.  He has been eligible for pension benefits since 
then.

The veteran submitted statements in March 1976 from four 
individuals who had known him since prior to entering 
service, in which they stated that his behavior following his 
separation from service in 1944 had changed significantly.

In a June 1977 statement the veteran reported that he 
attained the rank of corporal after two months on active 
duty, and was acting sergeant while waiting for his promotion 
to come through.  He stated that a few weeks after having 
been made acting sergeant his unit was riding in the back of 
a truck coming back from maneuvers, when the truck suddenly 
stopped and he was thrown from the rear of the truck.  When 
he fell he struck his head on a rock, which was followed by a 
terrible headache.  He stated that the next day he went on 
sick call and was rushed to the hospital in an ambulance.  He 
was then hospitalized for a week or two, and claimed to have 
never been the same afterwards.  He then went AWOL on 
multiple occasions.  He asserted that all of the problems 
that he had during and since service were the result of the 
head injury that he incurred when he fell out of the truck.  
He denied having received any medical treatment prior to 
entering service.
The veteran submitted a medical report from Dr. Swatz in July 
1977 in which he stated that he had known the veteran for 
38 years and that he had been a physician for 31 years.  He 
stated that the veteran had been in good physical and mental 
health prior to entering service and had been hospitalized 
due to a "breakdown" while in service.  He also stated that 
the veteran's condition had deteriorated following his 
separation from service due to depression, aggression, 
instability, insomnia, and memory loss.

A July 1978 report signed by Dr. Marilyn K. Hark reflects 
that she had counseled the veteran on two occasions for 
severe depression and anxiety.  She stated that after 
studying his case she had concluded that he had many 
psychiatric and emotional problems prior to entering service, 
and she wondered why he had been accepted for service.  She 
also stated that his emotional problems had increased 
following service.

In an August 1978 statement Lawrence Baker, M.D., reported 
that he had known the veteran as a patient for the past 
several years and that during that time his emotional status 
had deteriorated so that he was more depressed and anxious 
than previously, with multiple somatic complaints.

In a June 1979 substantive appeal the veteran asserted that 
his psychiatric problems had been aggravated during service.

The veteran provided testimony at multiple hearings before RO 
personnel as well as members of the Board, beginning in 
October 1979.  He testified that he was in the National Guard 
as a private for about four months and then was activated.  
He also testified that after entering active duty he was 
promoted to corporal, then to acting sergeant, and that he 
was in charge of a platoon for about three months.  He was 
then thrown from the back of the truck and struck his head.  
He indicated that although his service medical records showed 
that he had been treated for a cold and sore throat, he was 
really treated for the head injury.  After he was released 
from the hospital he went AWOL to go home because he had 
headaches.  While at home his father took him to the doctor, 
and he stayed at home until his sister called the authorities 
and they picked him up.  He stated that he was hospitalized 
in November 1943 due to a suicide attempt by slashing his 
wrists.  He admitted having been arrested about five times 
and incarcerated twice prior to service for larceny.  He 
denied ever having used marijuana and having been expelled 
from school, although he was placed in a disciplinary school 
where he stayed until he went to work.  He was in the seventh 
grade when he quit at the age of 17 years.  

The veteran also stated that following his separation from 
service he initially sought psychiatric treatment in 1969 
when requested by his family.  Beginning in 1941 he received 
medication for migraine headaches from his family physicians, 
Drs. Clayman and Schwartz.  He indicated that he saw Dr. 
Clayman while he was AWOL, and continued to see him after he 
was separated from service.  He was first told that he was 
mentally ill when he was hospitalized in November 1943.

In a March 1980 statement H.M., reported that he had served 
with the veteran and was on the truck with him when it 
stopped suddenly, the safety strap broke, and the veteran 
went flying off, striking his head on a rock.  He stated that 
the veteran went to sick call the next day, and was then 
taken to the hospital in an ambulance.  He stated that this 
happened in 1940, and that the veteran was again hospitalized 
in October 1943 due to a suicide attempt.  According to Mr. 
M., the veteran was never the same after falling off the 
truck.  The veteran submitted a similar statement from 
another individual in May 1982.

In June 1980 the veteran reported that in March 1941, while 
he was on a mission, he was injured when the truck he was on 
stopped suddenly and he was thrown off and banged his head.  
He reported having been sent to the hospital although the 
hospital records do not mention his.  He further reported 
having been hospitalized again in October 1943 following a 
"suicide attempt" when the doctors said he had a 
constitutional psychopathic state.   

VA treatment records indicate that the veteran received 
medication for chronic schizophrenia beginning in May 1981.  

The veteran underwent a "psychological stress evaluation 
test" by a private detective in October 1981, the report of 
which indicates that his responses to the questions regarding 
the head injury in service "were not indicative of 
deception."

In an April 1982 report Dr. Vincent Butts stated that he had 
been the veteran's family physician since prior to 1940, but 
that he did not treat the veteran for a nervous condition 
until 1942.  He recalled treating the veteran for migraine 
headaches that were associated with nervous and stomach 
disorders.  Dr. Butts was 90 years of age when providing the 
report, and indicated that he could not remember any more 
details.

The report of a May 1982 psychiatric evaluation by James E. 
Groves, M.D., indicates that the veteran reported having been 
well, both physically and emotionally, until 1941, when while 
a platoon sergeant, he fell from a truck and struck his head.  
He reported having lost consciousness for several hours at 
that time.  He stated that over the next several weeks he 
underwent a personality deterioration characterized by 
neglecting his duty, decreased ability to command, and other 
"vague and difficult to characterize changes."  The veteran 
also reported having been hospitalized for psychiatric 
treatment a few months later.  Dr. Groves referred to a copy 
of the veteran's "hospital record at that time" which 
reportedly noted that the veteran was uncooperative and that 
he had an IQ of 41 although he could probably do better.  The 
veteran told Dr. Groves that after the hospitalization he 
went AWOL for two years, following which he was 
administratively discharged.  The veteran linked his present 
illness to a blow on the head in 1941 but it was unclear to 
Dr. Groves why he did not seek psychiatric treatment until 
20 years later.  The veteran reported having had the 
character of his service designation changed in order to 
obtain service-connected status, rather than his non-service 
connected pension.  He denied psychological problems prior to 
entering service, although he had repeated the first grade 
three times due to truancy.  He also had considerable 
difficulty "sticking with things" after service, in that he 
had attempted approximately 30 jobs.  The veteran 's 
comprehension appeared somewhat diminished possible due to 
the pressure to "prove" his " case" and he appeared to be 
fixated on the issue of service-connectedness.  During the 
psychiatric interview his memories of his past, including his 
childhood, were very dim, and he explained his social and 
personal history in very vague, nonspecific and stereotyped 
terms.

Dr. Groves noted that the veteran had sought the evaluation 
because he was trying to change his VA benefit status.  Based 
on the psychiatric interview he found that the nature, cause, 
and/or onset of the veteran's illness was "unclear," noting 
that the veteran's account of what was wrong with him at the 
time of onset was vague.  Dr. Groves noted that at one time 
the veteran was though to have retardation and a personality 
disorder, that being a "psychopathic personality," although 
the veteran's account of what happened to him at that time 
was consistent with a psychotic process, possibly organic and 
related to head trauma.  Dr. Groves also found unclear the 
relationship between the veteran's truancy in school, going 
AWOL, and his subsequent inability to maintain employment.  
Dr. Groves indicated that any diagnosis was tentative, but 
that if the disorder were of recent onset he would classify 
it as primary degenerative dementia, senile onset.  He 
indicated that since it did not have a current onset, his 
best guess was that it was schizophrenia, undifferentiated, 
with the initial presentation occurring during service.

According to the VA treatment records, in May 1982 the 
veteran reported having taken psychiatric medication for the 
previous 18-20 years.  He related the onset of his 
psychiatric disorder to an injury and "breakdown" that he had 
in service.  He had contacted the Mental Health Clinic 
regarding his claim for VA compensation, and was not 
interested in undergoing therapy.  The treating physician 
noted that the veteran was "single-minded" about his 
entitlement to compensation.

The report of a July 1985 psychiatric evaluation by Leonard 
R. Friedman, M.D., shows that the veteran did not report 
having any physical or emotional problems prior to entering 
service.  He reported that in March 1941, while riding in the 
rear of a truck, he fell from the truck when it stopped 
short, struck his head and was unconscious for several hours.  
He went to the aid station the next day.  He then developed a 
severe headache, and was "rushed" to the hospital, where he 
was held for three days.  He became confused and was unable 
to perform his duties, his stripes were taken away, and two 
weeks later he went AWOL.  He did not work while he was AWOL 
and believed he was home on leave, awaiting a call to return 
to service.  Reportedly, while AWOL he was forgetful, could 
not concentrate and thought the Army had "laid him off."  He 
was then picked up in September 1943 after a relative 
notified the authorities and taken to Camp Campbell, 
Kentucky, where he felt despondent and tried to commit 
suicide.  He was then hospitalized due to his despondency and 
suicide attempts.  His wounds were "stitched up" and he 
remained hospitalized for psychiatric reasons, eventually 
receiving an other-than- honorable discharge.

According to Dr. Friedman's report, the veteran was unable to 
work or to finish a job, and continued to have daily 
headaches, difficulty sleeping, and multiple other physical 
and psychological problems after service.  He reported being 
treated since 1942 for headaches and nerves by Drs. Butts and 
Clayman, and first sought psychiatric treatment 15 years 
previously.  He presented medical records showing that he was 
treated from 1973 to 1976 for severe depression.  Following a 
mental status examination and psychological testing, Dr. 
Friedman assessed the veteran's psychiatric symptoms as 
schizoaffective disorder with the affective state of 
depression and post-concussion syndrome.  He noted the lay 
statements corroborating the in-service head injury and the 
veteran's subsequent behavior patterns and found that the 
veteran had suffered a concussion by falling off the truck in 
1941, which lead to a significant disorganization of his 
behavior, severe depression, and psychotic thought processes.  
He provided the opinion that the veteran's current 
psychiatric disorder had been caused by the in-service head 
injury.

The psychological testing relied on by Dr. Friedman was 
conducted in June 1985 by Robert L. Berk, Ph.D.  During the 
testing the veteran again reported having been knocked 
unconscious by falling off a truck and taken by stretcher to 
a hospital, after which he went AWOL.  Dr. Berk noted that 
the veteran had a long history of dysfunctional behavior that 
reportedly began during military service.  The psychological 
test results were indicative of a schizoaffective, depressed 
disorder and possible organic involvement.  Dr. Berk found 
that the disorder appeared to have been precipitated by a 
"severe head injury" sustained during service, in that 
there were "no other historical correlates."  He also 
indicated that the stress caused by a head injury was 
sufficient to trigger pathology that would otherwise remain 
dormant.

In an August 1985 statement J.M. reported having served with 
the veteran and attested that while they were returning to 
camp their truck stopped short, "throwing us all to the rear 
of the truck."  According to Mr. M., the safety strap broke 
and a few soldiers, including the veteran, fell off along 
with some weapons.  The next day they took him to sick call 
and he was rushed to the hospital.  When he was released from 
the hospital he was significantly different, in that could 
not give orders, and he was nervous and excitable.  He then 
went AWOL at least three times.  
 
In October 1985 the veteran again contacted the VA Mental 
Health Clinic for assistance in obtaining compensation.  He 
reported having had a "breakdown" while in service, when he 
cut his wrists and was hospitalized.  He had heard "voices" 
off and on since then.  The treating physician provided the 
opinion that the veteran seemed to be eligible for some 
service connection, but did not provide any further 
rationale. 

At a January 1986 hearing the veteran testified that a fellow 
soldier who had provided an affidavit used in his Section 
VIII proceedings was prejudiced against him because he had 
made sergeant prior to that individual.  He stated that that 
individual had tried to kill him several times after he went 
back into service.  He also testified that that soldier had 
destroyed all of the service records pertaining to the 
veteran's head injury, noting that when we went to St. Louis 
to obtain those records from the service department they 
could not be located.  He asserted that the head injury had 
caused him to act in a strange manner; otherwise, he would 
not have gone AWOL after having been promised his sergeant's 
stripes.

Based on the evidence shown above, the Board, in its June 
1987 decision, again denied entitlement to service connection 
for an acquired psychiatric disorder.  The Board found that 
an acquired psychiatric disorder was not shown to be present 
during service, that schizophrenia and organic brain syndrome 
were not compensably manifested within a year after 
separation from service, and that the veteran's current 
psychiatric disorder was first manifested many years after 
service and was not shown to be causally related to service.  
In the decision, the Board also noted that the psychiatric 
symptoms demonstrated during service were due to a 
personality disorder, which was not subject to service 
connection.  Noting the veteran's assertions of head trauma 
during service, the Board assessed the contemporaneous 
records, which did not reflect such an injury, as more 
probative than his statements made 30 years after separation.  
In regard to the medical evidence indicating that the current 
disorder was due to an in-service injury, the Board found 
that evidence not to be probative because it was based on 
reported history.

The veteran requested that his claim for compensation 
benefits be reopened in July 1989.  In August 1989, in 
conjunction with that claim, the RO asked the service 
department to search the records of the Army's Surgeon 
General's Office to determine whether any additional 
hospitalizations had been documented.  The service department 
was not able to locate any additional records.

An annotated record that is apparently from the veterans' 
service organization that then assisted the veteran indicates 
that documents were submitted to the Board for Correction of 
Military Records in September 1971.  Those documents included 
letters from Drs. Butts and Clayman.

In a December 1993 statement the veteran reported having been 
on a truck carrying troops, heavy weapons and ammunition.  
When the truck came to a stop on a hill, "everything came 
rolling back" at him, the strap at the back of the truck 
broke and he fell to the ground, hitting his head.  The 
veteran asserted that a fellow soldier had destroyed all the 
records that would help him and testified against him at his 
Section VIII hearing, which caused him to get a "blue" rather 
than a "white" discharge.  

The veteran submitted a December 1993 report from the Arbour 
Hospital, formerly the Glenside Hospital, indicating that he 
had contacted that facility to obtain records of treatment 
from 1945 to 1947; however, all records prior to 1966 had 
been destroyed.

The veteran again provided testimony at a hearing before an 
RO Hearing Officer in December 1993.  He stated that he had 
sought psychiatric treatment shortly after his separation 
from service, but that the records were not available.  He 
stated that he continued to receive treatment following his 
separation from service, but did not indicate from whom.  He 
denied having received any psychiatric treatment prior to 
service, indicating that he first had problems during service 
and that his current problems were the same as those during 
service.

In December 1993 the veteran submitted a September 1980 
document obtained from the North Suffolk Mental Health 
Association, written by a social worker apparently at a 
member facility.  The document indicates that the veteran was 
trying to establish a service related disability and went 
there because he had been there before.  It was reported that 
there were several letters of evaluation already in the 
record regarding the period in question "(1940)," on the 
basis of which "Washington" had rejected the veteran's 
claim.  He was now hoping for a letter that would "dispute 
other 3."  The veteran was advised that it was unlikely a 
dissenting opinion could be obtained as none of the pre-1940 
circumstances had changed and one of the opinions had been 
written by Dr. Abernathy who had evaluated him in 1974.

During a December 1996 hearing before the Board the veteran 
reported having incurred a head injury in June or July 1941 
when the truck he was riding in suddenly came to a stop, and 
he and the weapons and equipment were thrown from the back of 
the truck.  He stated that he was then hospitalized for three 
to five days.  He again stated that other soldiers had 
destroyed the records pertaining to the head injury because 
they resented the fact that he made sergeant before they did.  
He claimed that his current problems were related to the in-
service injury because he continued to have headaches.  He 
also stated that the head injury occurred six to seven weeks 
after he was treated for nasopharyngitis.

The veteran underwent an additional psychological evaluation 
in December 1996 by Stuart J. Clayman, Ph.D., during which he 
reported having incurred a head injury by falling off a 
truck.  At that time he indicated that the truck was 
travelling in rough terrain, and he fell off the truck with 
the equipment.  The evaluation was undertaken for the stated 
purpose of determining whether he had any disability arising 
from the in-service head trauma.  The veteran denied having 
had any psychological or social problems prior to entering 
service, other than an arrest for petty theft at the age of 
nine, but he had significant problems following the purported 
head injury.  

The psychologist reviewed a number of medical records during 
the evaluation, including the report of the examination 
conducted when the veteran entered service and the reports 
from Drs. Groves, Berk, and Friedman.  Based on the results 
of the evaluation Dr. Clayman concluded that the veteran 
suffered from a schizoaffective disorder with depressed mood 
and anxiety and organic brain syndrome secondary to a head 
injury.  He also stated that the diagnoses were related to 
the head injury that the veteran incurred in service.

The veteran presented lay statements from ten individuals in 
December 1996 in which they attested that he was normal prior 
to entering service, but that after his discharge from 
service he began to act very strangely.

Following the Board's February 1997 remand, the RO requested 
treatment records pertaining to the veteran from the Arbour, 
but no records were located.  The North Suffolk Mental Health 
Association was unable to locate any records prior to 1980.  
Robert S. Abernethy, M.D., stated that he had treated the 
veteran from 1972 to 1974.  In a March 1997 letter the Hebrew 
Rehabilitation Center for Aged advised the veteran that 
Marilyn Hark had been employed as the Volunteer Coordinator 
in the 1970s and that any correspondence written by her in 
1978 was without the knowledge of any authorized staff at the 
on the Center.  It was further stated that any medical or 
professional opinions expressed by "Miss" Hark could not be 
endorsed by the Center.  The veteran also submitted evidence 
showing his academic and attendance record for the fourth 
grade, and that he attended the Donald McKay School for the 
seventh grade in 1934.  

The veteran also presented the documents pertaining to the 
change in the character of his service by the Army Board for 
the Correction of Military Records (BCMR) in 1975.  Those 
documents indicate that his official personnel file was 
apparently destroyed in the fire at the National Personnel 
Records Center (NPRC) in 1973.  The documents relied upon by 
the BCMR show that in December 1943 a Medical Evaluation 
Board (MEB) found that the veteran suffered from a 
constitutional psychopathic state, with drug addiction and 
delinquency, which existed prior to induction and had not 
been aggravated by service.  A board of officers was then 
convened to determine whether the veteran should be separated 
from service.  The veteran appeared at a hearing, during 
which he attested that he had completed six grades of school, 
having spent three years in the first grade; that he had been 
expelled from school and could read and write very little; 
that he had been AWOL for 26 months; that he had been 
arrested by civilian authorities on numerous occasions for 
robbery and gambling; and that he was addicted to the use of 
marijuana.  Two non-commissioned officers had appeared before 
the board of officers and stated that the veteran had not 
shown himself to be adaptable to military service (these are 
the two individuals who purportedly destroyed the records of 
the in-service head injury).  The board of officers had 
recommended that the veteran be discharged from service as 
inapt, in that he lacked the required degree of adaptability 
for military service and he had demonstrated habits and 
traits of character that made his retention undesirable.  The 
veteran was then found to be undesirable, and was given an 
other than honorable discharge.

The BCMR documents further show that, in support of his 
appeal to the BCMR, the veteran submitted a February 1974 
report from a psychiatrist in which the psychiatrist stated 
that the veteran had moderate to severe psychiatric problems 
prior to entering service.  The psychiatrist also stated that 
he had treated many members of the veteran's family and that 
based on what he knew of the family the veteran should never 
have been inducted into service.  The veteran reported having 
had a "chaotic family life with many members of his family 
having major psychiatric problems."  Records also show that 
the veteran had been AWOL for two years and two months (790 
days).  

The RO also obtained duplicate copies of the veteran's 
service medical records and the records pertaining to the 
Section VIII proceedings in 1943.  In addition, the veteran 
submitted duplicate copies of the statements from fellow 
soldiers describing his fall from the truck; the April 1982 
report by Dr. Butts; the report of the May 1982 evaluation by 
Dr. Groves; the report of the June 1985 psychological 
evaluation by Dr. Berk; and the report of the July 1985 
psychiatric evaluation by Dr. Friedman.

In a report dated in May 1987, which the RO received in 
August 2000, Dr. Friedman stated that a June 1985 
computerized tomography (CT) scan of the veteran's cranium 
had revealed loss of tissue in the frontal lobes due probably 
to trauma.  Dr. Friedman noted that the CT scan was not 
diagnostic of when the trauma occurred, but supported the 
veteran's reported history.

The veteran's representative obtained a December 1999 opinion 
from Emmanuel B. Green, Ph.D., regarding the relationship 
between the claimed in-service head injury and the veteran's 
current psychiatric disorder.  Dr. Green reviewed the 
veteran's enlistment records, the statements regarding the 
in-service head trauma, multiple psychological and 
psychiatric evaluations, and "other related documents."  He 
indicated that assessment would be difficult, but not 
impossible, since the fire at NPRC resulted in destruction of 
all of the veteran's medical information at the time of his 
accident in 1941 and immediately thereafter.  He summarized 
the statements from H.M. and J.M. describing the March 1941 
truck accident, in which the veteran purportedly was thrown 
from the back of the truck when it stopped short.  Dr. Green 
also summarized the report of the psychiatric evaluation in 
November 1943.

Dr. Green considered the MEB's findings that the veteran's 
psychiatric disorder had pre-existed service "spurious," in 
that the MEB had not considered his behavior and performance 
prior to going AWOL; the lack of an explanation as to why an 
individual who was about to make sergeant would go AWOL; the 
information relating to the head injury; or the change in 
behavior following the head injury.  He found that something 
had clearly happened to the veteran that resulted in the 
change in his behavior, and that the MEB had not fulfilled 
its responsibility to investigate all of the relevant 
factors.

Dr. Green indicated that the veteran's performance prior to 
the purported head injury was clearly acceptable, in that he 
had been promoted to corporal and was being considered for 
promotion to sergeant.  He also stated that no consideration 
had been noted in regard to the veteran's hospitalization on 
March 10, 1941 with a diagnosis of "Acute 
Neuropsychiatric."  He stated that that hospitalization, 
following the truck accident, "clearly established and 
demonstrated a psychiatric condition while in the service."  
The veteran had reported to Dr. Green that he had attempted 
to obtain the records of the March 1941 hospitalization and 
was informed they had been destroyed in the fire at the NPRC.

Dr. Green also found that the veteran had demonstrated a 
marginal adjustment following his separation from service, in 
that he was dependent on his family for support.  He first 
sought treatment for a psychiatric disorder in 1969.  Dr. 
Green referenced the evaluations by Drs. Groves and Berk and 
concluded that the veteran had been brain injured when he 
fell out of the truck in March 1941, and that his impairment 
should be service connected.

In support of his contention that he had been treated by Dr. 
Clayman since the 1940s. the veteran presented a June 1971 
prescription label for a drug prescribed by Dr. Clayman.  He 
stated that he had submitted reports from Dr. Clayman to the 
Pentagon (presumably in conjunction with his petition to 
BCMR) but that the Pentagon and the veterans' service 
organization that had assisted him no longer had the records.

In March 2001 the veteran submitted a copy of a May 1973 
letter from the American Legion to the BCMR, which includes a 
listing of the documents provided to the BCMR in support of 
the veteran's petition.  In addition to other documents not 
relevant to this appeal, that evidence included statements 
from Morris Clayman, M.D.

The veteran again provided testimony before the Board in 
February 2001, which was essentially repetitive of his 
previous testimony.

New and Material Evidence

When a claim is disallowed by the Board, the claim may not be 
reopened and allowed and a claim based on the same factual 
basis may not be considered unless new and material evidence 
is submitted.  38 U.S.C. § 4004(b).  If a claim of 
entitlement to service connection has been previously denied 
and that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

Following the June 1987 decision the veteran submitted 
additional testimony, lay statements, and medical evidence.  
The report of the December 1996 evaluation by Dr. Clayman, 
the documents relied upon by the BCMR, the May 1987 report 
from Dr. Friedman, and the December 1999 opinion from Dr. 
Green are new, in that that evidence was not considered by 
the Board in the June 1987 decision.  The evidence is also 
material because it bears directly and substantially on the 
issue on appeal, that being whether the veteran's current 
psychiatric disorder is related to an in-service disease or 
injury.  The Board finds, therefore, that new and material 
evidence has been submitted, and the claim of entitlement to 
service connection for a psychiatric disorder is reopened.

In the July 1993 statement of the case the RO provided to the 
veteran the laws and regulations pertaining to the 
establishment of service connection.  Additionally, the RO 
has considered all of the evidence in addressing the 
veteran's claim.  For example, in the August 2000 
supplemental statement of the case, the RO discussed the 
veteran's service medical records.  Throughout the course of 
his claim and extended appeal, the veteran has presented 
evidence and arguments in support of his contention that 
service connection should be granted for his psychiatric 
disorder, not whether he had submitted new and material 
evidence.  Although he submitted evidence that has not been 
considered in the first instance by the RO, he has waived 
such consideration in accordance with 38 C.F.R. § 20.1304.  
The Board finds, therefore, that it can consider the 
substantive merits of his claim on a de novo basis without 
prejudice to him.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).

Duty to Assist

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  Also in the case of a claim for disability 
compensation, the duty to assist includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5103 and 5103A).

In numerous rating decisions, Board decisions, statements of 
the case, and supplemental statements of the case beginning 
in July 1975, VA has informed the veteran of the regulatory 
requirements for establishing entitlement to service 
connection for his psychiatric disability, and the rationale 
for not awarding benefits.  The veteran's representative has 
reviewed the claims file on multiple occasions, and has not 
indicated that the veteran had any additional evidence to 
submit.  The RO notified the veteran that his case was being 
sent to the Board, and informed him that any additional 
evidence that he had should be submitted to the Board.  The 
Board finds, therefore, that VA has fulfilled its obligation 
to inform the veteran of the evidence needed to substantiate 
his claim.

The RO has obtained the veteran's service medical records, 
the records pertaining to the proceedings by the BCMR, and 
the VA and private treatment records designated by the 
veteran.  He has provided testimony at multiple hearings 
before the RO Hearing Officer and the Board.  The RO 
requested the documents and medical records pertaining to his 
claim for Social Security benefits, but the Social Security 
Administration responded by indicating that the veteran was 
receiving benefits as a widower, not based on disability.

The Board notes that in a claim for compensation benefits, 
the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record, taking into consideration all information 
and lay or medical evidence, includes 1) competent evidence 
that the veteran has a current disability, or persistent or 
recurrent symptoms of disability, and 2) indicates that the 
disability or symptoms may be associated with the veteran's 
active service, but 3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).

Although the veteran has not been provided a VA medical 
examination in conjunction with his most recent claim, such 
an examination is not necessary for reasons that will be 
explained below.  Thus, the Board concludes that all 
available, relevant evidence has been obtained for 
determining the merits of the veteran's claim and that VA has 
fulfilled its obligation to assist him in the development of 
the relevant evidence.

Service Connection
Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

Where a veteran served for 90 days in active service, and a 
psychosis or an organic disease of the nervous system 
develops to a degree of 10 percent or more within one year 
from the date of separation from service, such disease may be 
service connected even though there is no evidence of such 
disease in service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Congenital or developmental defects, absent, displaced or 
supernumerary parts, refractive error of the eye, personality 
disorders and mental deficiency are not diseases or injuries 
in the meaning of applicable legislation for disability 
compensation purposes.  38 C.F.R. § 4.9.  However, disability 
resulting from a mental disorder that is superimposed upon 
mental retardation or a personality disorder may be service-
connected.  38 C.F.R. § 4.127. 

In the field of mental disorders, personality disorders which 
are characterized by developmental defects or pathological 
trends in the personality structure manifested by a lifelong 
pattern of action or behavior, chronic psychoneurosis of long 
duration or other psychiatric symptomatology shown to have 
existed prior to service with the same manifestations during 
service, which were the basis of the service diagnosis, will 
be accepted as showing preservice origin.  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  Carpenter v. Brown, 8 Vet. App. 240 (1995); 
38 C.F.R. § 3.303(c).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or injury in service or during the 
presumptive period; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once 
the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107, as amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  
Analysis

The medical evidence shows that the veteran currently has a 
schizoaffective disorder with depression, and possible 
organic brain syndrome.  Therefore, his claim is supported by 
medical evidence of a current psychiatric disability.  
Hickson, 12 Vet. App. at 253.

The veteran has presented lay evidence that he incurred head 
trauma while in service when he fell from the back of a 
truck.  In essence, that evidence indicates that when a truck 
in which he was riding came to a sudden stop, the safety 
strap broke and he was thrown off the back with the 
equipment, striking his head on a rock.  Although the veteran 
has been consistent in attributing his psychiatric problems 
to an in-service head injury, the Board finds this account 
problematic in multiple respects.  For the most part, the 
veteran has reported that the accident occurred in March 
1941.  However, at his Board hearing in 1996 he testified 
that it happened in June or July 1941.  The various accounts 
of the claimed incident have occasionally noted that it 
occurred on a hill, or on rough terrain, and while some 
accounts refer just to the veteran falling from the truck, 
others allege that in addition to the veteran, other soldiers 
and/or equipment fell off.  Additionally, H.M., who wrote in 
March 1980 that he was on the truck when the incident 
occurred, reported that it happened in 1940.  Thus, clearly 
there are inconsistencies as to when the alleged injury was 
incurred and as to the circumstances of the incident.  It 
must also be noted that, in accordance with the law of 
inertia, the abrupt stopping of the truck would have 
propelled its contents, including the veteran, forward not 
backward.  Thus, the Board must question the accuracy, and in 
fact the credibility, of the statements that the veteran 
sustained a head injury, when the truck stopped short, and he 
was thrown or fell from the back of the truck, striking his 
head on a rock.  

The service medical records, which were not destroyed in the 
fire at the NPRC in 1973 because they had been sent to the RO 
previously, do not document any complaints or findings 
pertaining to a head injury.  The records do show that in 
March 1941 the veteran was hospitalized for three days for 
the treatment of acute nasopharyngitis.  That assessment is 
shown in several separate, contemporaneous records and there 
is no sound basis for disputing it.  Although Dr. Green, who 
reviewed the case in 1999, questioned the lack of 
consideration of the diagnosis of "Acute Neuropsychiatric" 
when the veteran was hospitalized on March 10, 1941, there is 
no service medical record pertaining to that period of 
hospitalization with such an entry.  Rather, Dr. Green may 
have misread "Acute Nasopharyngitis," which is clearly 
shown by the March 1941 medical records to be the condition 
for which the veteran was hospitalized.  Those records do not 
in any way refer to mental or emotional problems.  The March 
1941 medical records also reflect no evidence of a head 
injury, by complaint, history or finding.  Although the 
veteran has claimed that he was actually treated for the head 
injury at that time and not an upper respiratory disorder, he 
later asserted that the head injury occurred several weeks 
following this hospitalization.  Thus, the veteran has given 
inconsistent accounts.  Regardless, the medical records 
clearly show that he was treated for nasopharyngitis, not 
head trauma, and the Board finds that the veteran's 
assertions to the contrary are not credible.  

Thereafter, the veteran went AWOL for a period of 26 months.  
In support of his claim, he alleges that following the head 
injury his functioning and performance declined and that he 
then went AWOL.  Although the record does not document the 
dates of his absence, it shows that while AWOL, he was 
capable of marrying in September 1941 and then had two 
children, that he was absent for 790 days, that he was picked 
up by military police (apparently in about September 1943), 
and that by 
November 1943 he had been sent to Fort Campbell and admitted 
to the hospital.   

Despite the veteran's contentions that he was hospitalized in 
1943 due to cutting his wrists in a suicide attempt, nothing 
in the service medical records supports that allegation.  The 
hospital records show no evidence of suturing of any cuts and 
do not otherwise indicate that the veteran had attempted 
suicide.  In fact, the veteran's only complaint on admission 
was headaches and he denied any other symptoms, prior 
illnesses, or operations.  Additionally, nothing in the 
hospital records refers to a prior head injury or truck 
accident and the neurological evaluation during 
hospitalization revealed no evidence of any neurological 
abnormality, such as due to brain trauma.  Since the veteran 
now attributes headaches to head trauma, there is no logical 
explanation for not reporting the claimed head injury when he 
was hospitalized.  

The veteran did not report having incurred a head injury in 
service until 1977, more than 30 years after he was separated 
from service and after he had received psychiatric treatment 
for several years.  In his initial VA claim, which was for 
pension, he mentioned his nerves, and in his second claim, 
filed in 1975, he reported having been treated for his nerves 
in service.  On neither occasion, however, did he mention a 
head injury.  At the time of the VA examination in 1975 the 
veteran also did not report any head trauma and there were no 
findings of any residuals of a head injury (or suicide 
attempt) on the general physical examination or the extensive 
psychiatric examination performed in 1975.  Although he did 
report having been hospitalized in service following a 
suicide attempt, the actual service hospital records do not 
support that allegation.  A CT scan in 1985 revealed findings 
interpreted as consistent with prior brain trauma, but the 
diagnostic study did not disclose when any trauma occurred.  

The Board rejects the alleged head trauma for multiple 
reasons.  Those reasons include the absence of mention of a 
head injury until the 1970s, the fact that the extensive 
neuropsychiatric evaluation in November 1943 did not show any 
post-traumatic abnormalities, the inconsistent accounts of 
the claimed truck incident, and because it is unlikely, if 
even possible, that the veteran was thrown from the back of a 
truck when the truck stopped abruptly).  Thus, the Board 
finds that the veteran did 

not incur any significant head trauma during service.  Madden 
v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is 
entitled to discount the weight, credibility, and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence).  

Although there is one reference in the 1943 service medical 
records to the veteran seeming psychotic, it was made by a 
very junior officer in the Medical Service Corp, not a 
psychiatrist.  In fact, the weight of the service medical 
records indicates that the psychiatric symptoms the veteran 
then demonstrated were due to a constitutional psychopathic 
state that had existed prior to service and had not been 
aggravated by service.  That assessment was based on an 
extensive evaluation and the veteran's social and 
psychological history.  As a constitutional psychopathic 
state is a developmental defect/personality disorder, it is 
not a disease or injury for compensation purposes.  
Carpenter, 8 Vet. App. at 240; 38 C.F.R. § 3.303(c).

The veteran now denies having had any behavioral, 
psychological, or social problems prior to entering service, 
and he has submitted lay statements in support of that 
contention.  This does not change the fact that the service 
medical records and other evidence indicate that the veteran 
did have pre-service difficulties and that the doctors who 
treated him in service concluded that he had a constitutional 
psychopathic state.  Additionally, contemporaneous evidence 
is more probative of his status prior to service.  Curry v. 
Brown, 7 Vet. App. 59, 68 (1994).  While the July 1977 report 
from Dr. Swatz indicates that the veteran had been in good 
physical and mental health prior to entering service, Dr. 
Swatz also stated that he had been in practice for 31 years.  
Thus, he was not practicing medicine prior to the veteran 
entering service, and could not provide medical evidence as 
to his mental and physical health prior to 1941.

Dr. Groves provided the opinion that the veteran's 
psychiatric symptoms were indicative of undifferentiated 
schizophrenia, with an onset during service.  That 


assessment, however, was based on the veteran's report of not 
having any symptoms prior to service, and that his symptoms 
developed following head trauma.  Because the evidence 
contemporaneous with service shows that he had demonstrated a 
pattern of maladjustment prior to entering service and does 
not show that he incurred any head trauma in service, Dr. 
Groves' opinion is of low probative value in establishing a 
relationship between the in-service symptoms and the current 
diagnosis.  Black v. Brown, 5 Vet. App. 177 (1993) (an 
opinion that is based on history furnished by an appellant 
that is unsupported by clinical evidence is of low probative 
value).

The documents received from the BCMR indicate that the 
veteran submitted a medical report apparently from Dr. Morris 
Clayman, who treated the veteran from the 1940s to 1972, 
showing that he had moderate to severe psychiatric problems 
prior to entering service.  Because the veteran submitted the 
report to the BCMR, he was apparently aware of its contents 
and did not provide any evidence rebutting the onset of his 
symptoms.  Thereis also a suggestion of pre-service 
difficulties in the document written by a social worker and 
referring to "1940."  The medical evidence showing that the 
veteran's in-service psychiatric symptoms were due to a pre-
existing constitutional/personality disorder is more 
probative than his current assertions to the contrary.  As 
for the presumption of soundness, it need not be rebutted 
since the constitutional psychopathic disorder shown in 
service is not a disability for service connection purposes 
regardless of whether or not it was noted at service 
entrance.  Thus, the Board concludes that an acquired 
psychiatric disorder was not shown during service.

Dr. Green characterized the MEB's findings of a pre-existing 
psychiatric disorder as "spurious," in that the MEB had not 
considered the veterans' behavior and performance prior to 
going AWOL, the lack of an explanation as to why someone 
about to make sergeant would go AWOL, the information 
relating to the head injury, or the change in his behavior 
following the head injury.  However, the board of officers 
did consider the veteran's behavior prior to going AWOL, in 
that two 


non-commissioned officers provided testimony regarding his 
performance.  Dr. Green's remaining objections are based on 
the veteran's statements that were made at least 30 years 
after he was separated from service, and are not supported by 
any in-service documents.  Why the veteran decided to go AWOL 
only he knows and only he knows why he remained absent for 
more than two years, until he was apprehended by the military 
police.  The credible and probative evidence, however, does 
not show that his lengthy absence was the result of a head 
injury.  

The medical evidence linking the veteran's current 
psychiatric impairment to a significant in-service head 
injury is based on lay accounts of such an injury and of the 
veteran having had no problems prior to service, which the 
Board has found not to be the case.  Because the medical 
opinions were based on the veteran's reported history, which 
is uncorroborated by any contemporaneous evidence, those 
medical opinions are not probative of a nexus between an in-
service disease or injury and the current impairment.  
Godfrey, 8 Vet. App. at 121.

For the reasons shown above the Board finds that the credible 
and probative evidence does not show that the veteran 
incurred an acquired psychiatric disorder during service, 
that a psychosis was not compesnably manifested within a year 
thereafter, or that there is a nexus between an in-service 
disease or injury and the current disability.  Hickson, 12 
Vet. App. at 253.  Thus, the Board concludes that the 
preponderance of the credible and probative evidence is 
against the claim of entitlement to service connection for a 
psychiatric disorder.

Given the credibility problems in this case, the absence of 
medical evidence documenting the incurrence of a head injury 
in service or suggesting such an injury when he was examined 
by VA in 1975, the diagnosis of a personality disorder during 
service, and the lack of any medical documentation of any 
complaints or clinical findings pertaining to a psychiatric 
disorder from 1943 to the 1970s, the Board concludes that a 
current medical opinion is not warranted.  Such an opinion, 
if based on the veteran's reported history, would be of no 
probative value.  Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995).  Since the Board rejects the allegations of 

head trauma in service and since the evidence linking the 
veteran's current psychiatric disorder to service relies on 
the rejected history, the Board finds that a medical 
examination or opinion is not required prior to considering 
the substantive merits of the veteran's claim.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1991) (strict adherence to 
procedural rules is not required if no benefit would flow to 
the veteran). 

ORDER

The claim of entitlement to service connection for a 
psychiatric disorder is denied.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

